Citation Nr: 1722031	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1986 to August 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In September 2011, the Veteran withdrew his request for a hearing before a Decision Review Officer (DRO hearing).

In October 2016, the Veteran testified at a Central Office hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, at the October 2016 Central Office hearing, the Veteran testified that he received recent medical treatment for his left wrist at a federal medical facility at the Pentagon.  See testimony at pages 12-14.  Before attempting to secure these records, the AOJ should send the Veteran a clarification letter asking that he properly identify these records, so VA can attempt to identify and obtain them.  In this regard, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from a Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159(c)(2)(i).  

Second, a remand is required to obtain Federal records from Joint Base Andrews.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2016).  At the October 2016 Central Office hearing, the Veteran stated he received medical treatment and physical therapy for his left wrist from possibly 2008 to the present at the Malcolm Grow Medical Center at Joint Base Andrews, Maryland.  This is a U.S. Air Force hospital.  See hearing testimony at pages 12-14.  These records are not associated with the VBMS claims file and it does not appear any attempts have yet been made to obtain them.  The Veteran also failed to submit these records after the hearing.  

Third, after securing any additional evidence, the Veteran should be scheduled for the appropriate VA examination and opinion to determine whether the Veteran's preexisting left wrist disability, which was noted at entrance, was permanently aggravated beyond normal progression during his active duty service from 1986 to 2008.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In this regard, since evidence of an earlier fracture to the left wrist was noted at the time of the Veteran's entrance into service in 1986, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Rather, since there is evidence of a preexisting left wrist disorder noted at entrance, it is the Veteran's burden to show a chronic (meaning permanent) worsening of his preexisting left wrist disorder during service.  In other words, the Veteran may only bring a claim for aggravation of this preexisting left wrist condition.  Wagner, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated during service when there is a permanent increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Thus, a remand is required to obtain an adequate VA examination to address the etiology of any current left wrist disorder, on the basis of possible in-service aggravation of a left wrist disorder that preexisted service.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a clarification letter asking that he properly identify at what specific federal medical facility at the Pentagon he was treated at for his left wrist, so VA can attempt to identify and locate these records, if they exist.  See October 2016 hearing testimony at pages 12-14.  If the Veteran fully cooperates, the AOJ should attempt to secure these records from the Pentagon. 

In this regard, the Veteran should be advised that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from a Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159(c)(2)(i).  

2.  After completion of the above development, the AOJ should request any relevant federal records dated from August 2008 to the present from the Malcolm Grow Medical Center at Joint Base Andrews, Maryland, and associate those documents with the VBMS claims file.  The Veteran testified these particular federal records would reveal current medical treatment and physical therapy for his left wrist.  See October 2016 hearing testimony at pages 12-14.

If any requested federal records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA wrist examination by an appropriate clinician to determine the etiology of any current left wrist disorder.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran must be interviewed.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

a) Did the Veteran's preexisting left wrist fracture, evidence of which was noted upon enlistment into service in March 1986, permanently increase in severity during his active service in the Air Force from 1986 to 2008?  In responding to this question, the VA examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

b) If there was a permanent increase in severity of the Veteran's preexisting left wrist disorder during his active service in the Air Force from 1986 to 2008, is it "undebatable" or "obvious" or "absolutely certain" this permanent increase in severity of the left wrist was due to the natural progression of the disability?

c) If the Veteran has a current left wrist disorder (such as tendonitis) that is totally unrelated to the history of a left wrist fracture noted upon enlistment into service in March 1986, is it at least as likely as not (i.e., 50 percent or more probable) that his current left wrist disorder (such as tendonitis) is causally or etiologically related to his active service in the Air Force from 1986 to 2008, including any treatment therein?  In answering this question, the examiner should address whether the Veteran's in-service duties such as lifting in his military occupational specialty (MOS) as an Aeromedical Evacuation Officer and in information management, and occasional physical training from push-ups, caused left wrist problems to develop during and after active duty.  

d) In rendering the above opinions, the VA examiner is advised of the following:

(i) The Veteran's STRs reveal that at his March 1986 report of medical history upon enlistment, the Veteran reported he had a fracture of the left wrist when he was 10 years old, healed by a cast.  At his March 1986 enlistment examination and October 1986 entrance examination, there was a normal examination of the upper extremities.

(ii) The Veteran's STRs reveal that he was treated for an unrelated ganglion cyst of the left wrist (a skin disorder) throughout service, for which VA has already service-connected the Veteran for.  After the Veteran reported left wrist swelling, STR X-rays of the left wrist dated in April 1987 and May 1987 identified no significant radiographic abnormality of the bones or joints of the left wrist.  However, a May 1987 STR screening and treatment clinic record revealed left wrist pain.  The assessment was left wrist tendonitis.  The Veteran was given some medication. An August 1993 STR examination revealed normal upper extremities. A December 1999 STR examination also revealed normal upper extremities.  A history of fracture of the left wrist was mentioned, but the STR examiner noted at present no weakness, no deformity, and no limitation of motion.

At his September 2007 and May 2008 STR reports of medical history at retirement, the Veteran reported left wrist pain due to his previous fracture.  However, his May 2008 retirement examination assessed the upper extremities as normal.  

Finally, during service, the Veteran's STR PULHES profiles for the upper extremity hands and wrists (under the U category) were always assigned a number "1", meaning a high level of medical fitness and no restrictions.  See STR PULHES profiles dated in March 1986, October 1986, June 1991, August 1993, August 1997, May 1998, September 1999, December 1999, March 2000, March 2004, August 2004, January 2005, and May 2008.   

(iii) At an August 2008 VA general medical examination (pre-discharge), the Veteran reported flare-ups when doing push-ups due to left wrist pain.  However, the objective examination and August 2008 X-rays of the left wrist were normal.  

(iv) The Veteran asserts that his preexisting left wrist fracture was aggravated (permanently worsened) by his Air Force service or that he has a separate left wrist tendonitis that began during his service or is the result of lifting and push-ups and physical training for over 20 years during service from 1986 to 2008.  He indicates he receives current medical treatment and physical therapy for left wrist tendonitis in 2016 at Joint Base Andrews in Maryland.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection issue on appeal for a left wrist disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




